FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3737
                  _____________________________

TALLAHASSEE MEMORIAL
HEALTHCARE, INC.,

    Petitioner,

    v.

CHERELLE DUKES,

    Respondent.
                  _____________________________


Petition for Writ of Certiorari—Original Jurisdiction.

                           March 8, 2018


PER CURIAM.

     Petitioner, Tallahassee Memorial Healthcare, Inc., filed a
petition for writ of certiorari, challenging a discovery order
compelling it to provide Respondent, Cherelle Dukes, with Chart
Access Audit records for three of its employees in a lawsuit filed by
Respondent, a former employee, under Florida’s private sector
Whistleblower’s Act. We agree with Petitioner that the trial court
departed from the essential requirements of the law in compelling
an audit for Stacy Bender given that neither the Second Amended
Complaint nor any other pleadings filed by Respondent alleged
that Bender committed violations of the Health Insurance
Portability and Accountability Act (“HIPAA”). See Krypton Broad.
of Jacksonville, Inc. v. MGM-Pathe Commc’ns Co., 629 So. 2d 852,
854 (Fla. 1st DCA 1993) (“It is axiomatic that information sought
in discovery must relate to the issues involved in the litigation, as
framed in all pleadings.”), disapproved of on other grounds in
Allstate Insurance Co. v. Langston, 655 So. 2d 91 (Fla. 1995).

     As for audits ordered by the trial court for Tiana Haskett and
Jasmine Rodriguez, Respondent made allegations in the Second
Amended Complaint that she, on multiple occasions, observed both
women access patients’ personal health information on Petitioner’s
computers where medical staff authorized to access the
information were logged in and discussed the information in
violation of HIPAA. Because the discovery at issue relates to the
issues as framed by Respondent’s allegations, the trial court
appropriately ordered audits as to Haskett and Rodriguez.
However, we agree with Petitioner that the trial court should have
limited the scope of those audits to only the days on which
Respondent worked for Petitioner during the six-month period at
issue as Respondent’s alleged observations could only have been
made on the days she was working. See Scully v. Shands Teaching
Hosp. & Clinics, Inc., 128 So. 3d 986, 989 (Fla. 1st DCA 2014)
(holding that the trial court departed from the essential
requirements of the law by not limiting the scope of the records at
issue to a period more temporally-related to the claims).

     Accordingly, we DENY the certiorari petition in part, GRANT
the petition in part, and QUASH the order under review in part.


B.L. THOMAS, C.J., and LEWIS and MAKAR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Brandice D. Dickson and S. Austin Cattani of Pennington, P.A.,
Tallahassee, for Petitioner.

Marie A. Mattox, Tallahassee, for Respondent.

                                 2